UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7668



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD EUGENE WASHINGTON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-87-130-JFM)


Submitted:   July 2, 1998                  Decided:   July 20, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Eugene Washington, Appellant Pro Se. John Vincent Geise,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying his

“motion for a revision of sentence.” Because we find no jurisdic-

tion allowing modification of the sentence, we dismiss the appeal.

United States v. Washington, No. CR-87-130-JFM (D. Md. Sept. 29,

1997). We deny Appellant’s motion for appointment of counsel and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2